Citation Nr: 0709451	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
December 21, 1957, to July 12, 1985.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
July 13, 1985, to January 27, 1994.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

For good cause shown, the veteran's case has been advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO awarded a 10 
percent rating for lumbosacral strain with spondylolisthesis 
at L5-S1 effective December 21, 1957, and a 20 rating 
effective from July 13, 1985.

Historically, the veteran filed a claim of entitlement to 
service connection for "back trouble" in March 1958.  The RO 
denied the claim in April 1958.  Attempts to reopen his claim 
in June 1960 and April 1988 were similarly denied.  In a July 
1994 rating decision, the RO denied reopening the veteran's 
claim of entitlement to service connection for a low back 
condition on the basis that new and material evidence had not 
been submitted sufficient to reopen the claim.  The veteran 
appealed that determination to the Board.

In January 1997, the Board granted the appeal to the extent 
that new and material evidence had been submitted sufficient 
to reopen the claim of entitlement for a low back disorder.  
The de novo claim was remanded for further development and 
adjudication.  Upon remand, in June 1997, the RO awarded 
service connection for chronic lumbosacral strain aggravating 
pre-existing L5-S1 spondylolisthesis (hereinafter, "low back 
disorder").  A 40 percent evaluation was assigned effective 
January 28, 1994, and a temporary total evaluation was 
assigned from February 14, 1996, to April 1, 1996.  The 
veteran disagreed with the effective date assigned for the 
award of service connection.  He did not disagree with the 40 
percent rating assigned effective from January 28, 1994, and, 
thus, that issue is not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.302.

In January 1998, the Board affirmed the denial of an 
effective date prior to January 28, 1994, for the grant of 
service connection for a low back disability.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court). 

By an October 1999 memorandum decision, the Court vacated the 
January 1998 Board decision.  Thereafter, in June 2000, the 
Board once again denied an effective date prior to January 
28, 1994, for the grant of service connection for a low back 
disability.  The veteran again appealed to the Court. 

By an August 2002 decision, the Court reversed the June 2000 
decision.  In its decision, the Court remanded the matter for 
the assignment of an effective date for the initial award of 
service connection and the appropriate disability rating(s).

Pursuant to the Court's decision, in December 2002, the Board 
granted the veteran's claim and assigned an effective date of 
December 21, 1957, for the award of service connection for a 
low back disorder.  In addition, the Board indicated that it 
was undertaking additional evidentiary development pertaining 
to the issue of entitlement to an increased initial 
disability rating for the low back disorder.

Also in December 2002, the RO promulgated a rating decision 
in which it implemented the December 21, 1957, effective 
date.  Moreover, in that same rating decision, the RO 
assigned a 10 percent rating from December 21, 1957, to July 
12, 1985, and a 20 percent rating from July 13, 1985, to 
January 27, 1994, for his low back disorder.  The RO noted 
the ratings assigned from January 28, 1994, remained in 
effect and were unchanged by its decision.  The veteran was 
notified of the decision and his appellate rights by letter 
dated in April 2003.  He was further informed that his claims 
file would remain at the Board "until all issues on appeal 
[were] resolved."

The Board contacted the veteran by letter dated in April 2003 
advising him that additional development was being undertaken 
concerning his appeal for entitlement to an increased initial 
rating for his service-connected low back disability.  The 
veteran responded in May 2003, indicating that all medical 
records were on file and had been submitted to the Board.

In June 2003, the Board determined that this statement, when 
liberally construed in light of a November 2002 statement 
that a 40 percent rating should be assigned for the low back 
disability from December 1957 to January 1994, served to 
express the veteran's disagreement with any initial rating 
less than 40 percent disabling.  The Board further determined 
that as the veteran had been notified by the RO and the Board 
that his records were at the Board, his statement filed at 
the Board was accepted as a notice of disagreement (NOD).  
Therefore, in accord with Manlincon v. West, 12 Vet. App. 238 
(1999), the Board remanded the claim of entitlement to a 
higher initial rating for the veteran's low back disorder 
from December 21, 1957, to January 27, 1994, to the RO for 
preparation of a Statement of the Case (SOC).  The SOC was 
subsequently promulgated in November 2003, and the veteran 
perfected an appeal by filing a timely Substantive Appeal in 
January 2004.  See 38 C.F.R. §§ 20.200, 20.302.

In September 2005, the Board determined that the veteran was 
not entitled to a rating in excess of 10 percent for his 
service-connected low back disorder for the period from 
December 21, 1957, to July 12, 1985, nor a rating in excess 
of 20 percent from July 13, 1985, to January 27, 1994.  The 
veteran appealed that decision to the Court.

By a November 2006 Order, the Court, pursuant to a joint 
motion, vacated the Board's September 2005 decision, and 
remanded the case for compliance with the instructions of the 
joint motion.  As discussed in more detail below, the joint 
motion essentially contended that the Board did not provide 
adequate reasons and bases for its determinations.

As an additional matter, the Board notes that in its 
September 2005 decision it referred the issue of entitlement 
to a total rating based upon individual unemployability 
(TDIU) to the RO.  However, documents have since been added 
to the claims folder which reflect that this issue was denied 
by a February 2005 rating decision.  Inasmuch as the 
documents assembled for the Board's review do not show a 
timely NOD was submitted to that decision, the Board has no 
jurisdiction over that issue.  Id.


FINDINGS OF FACT

1.  All notification and development necessary for the 
equitable disposition of the instant case has been completed.

2.  The lay statements from the veteran and his spouse 
reflect that his service-connected low back disorder has been 
manifested by painful motion throughout the period that is 
the subject of this appeal.

3.  Prior to July 13, 1985, there is no evidence containing 
competent medical findings by which it can be factually 
ascertained that the veteran's service-connected low back 
disorder was manifested by moderate limitation of motion, nor 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

4.  For the period from July 13, 1985, to January 27, 1994, 
there is no evidence containing competent medical findings by 
which it can be factually ascertained that the veteran's 
service-connected low back disorder was manifested by severe 
limitation of motion, nor severe symptoms with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.

5.  The record does not reflect that the veteran's service-
connected low back disorder resulted in frequent 
hospitalization during the December 21, 1957, to January 27, 
1994, period, nor interference with employment beyond what is 
contemplated by the current schedular ratings.


CONCLUSION OF LAW

1.  The criteria for an initial schedular rating in excess of 
10 percent for the veteran's service-connected low back 
disorder for the period from December 21, 1957, to July 12, 
1985, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); See Diagnostic Codes 5292, 5294, and 5295 of the 
1945 Rating Schedule, 1957 Loose Leaf Edition; 38 C.F.R. §§ 
4.40, 4.45, 4.45, 4.71a, Diagnostic Codes 5292, 5295, 5289 
(1965); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295, 5289 
(1976); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.22 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for the veteran's service-connected low back disorder 
from July 13, 1985, to January 27, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.45, 4.71a, Diagnostic Codes 5292, 5295, 5289 
(1994); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board 
acknowledges that the veteran was not sent pre-adjudication 
notice which specifically referred to the current appellate 
issues prior to the December 2002 rating decision that is the 
subject of this appeal.  Under such circumstances, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that this defect can be remedied by a 
fully compliant VCAA notice issued prior to a readjudication 
of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board further notes that when this case was previously 
before it in September 2005, it cited to VAOPGCPREC 8-2003, 
which held that when VA receives a NOD that raises a new 
issue - as is the case here - section 7105(d) requires VA to 
take proper action and issue an SOC if the disagreement is 
not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  However, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Here, it does 
not appear that the specific information discussed by the 
Court in Dingess/Hartman was provided to the veteran 
regarding his appellate claims.  

Despite the foregoing, the Board concludes that a remand is 
not required to provide a VCAA notification letter, because 
the statements submitted by and on behalf of the veteran have 
indicated familiarity with the requirements for the benefit 
sought on appeal.  For example, in a June 2006 Brief of 
Appellant, as well as the joint motion which was the basis 
for the November 2006 Court Order, the veteran's attorney 
made multiple references to relevant statutes and caselaw 
pertaining to this case.  In pertinent part, one of the cases 
cited in the June 2006 Brief of Appellant was Dingess, which 
clearly indicates familiarity with the information the Court 
deemed necessary regarding disability rating(s) and effective 
date(s).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); Mayfield v. Nicholson, 20 Vet. 
App. 99 (2006); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board also notes that it sent a letter to the veteran in 
April 2003 advising him that additional development was being 
undertaken concerning his appeal for entitlement to an 
increased initial rating for his service-connected low back 
disability.  Among other things, this letter indicated VA had 
requested records from the Social Security Administration 
(SSA); that VA needed to obtain records of treatment for his 
low back disability; requested that he fill out forms which 
detailed the names, addresses, and approximate dates for all 
health care providers (government and private) where he had 
been treated for his low back since December 1957, and noted 
that it was his responsibility to provide this information; 
requested that he sign and complete release for records for 
each non-VA doctor and medical care facility; and informed 
him that he may contact the doctor or hospital himself and 
tell them to send VA his records.  Moreover, the letter 
specifically stated that it was VA policy to assist a person 
with his or her claim in every reasonable way; and that VA 
wanted the veteran to have every benefit that he was entitled 
to under the law.  

The Board further observes that the veteran was sent a VCAA 
notification letter in April 2004 regarding his TDIU claim, 
which, as noted in the Introduction, is not presently on 
appeal.  However, this letter did apprise the veteran of VA's 
basic duties to assist, to include what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  Moreover, this letter stated that 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
service-connected condition had gotten worse.  Thus, even 
though the April 2004 letter did not specifically refer to 
the current appellate claims, it does reflect that the 
veteran was notified of the basic requirements for VA to 
satisfy the duty to assist.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); the Mayfield cases, supra; see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate these appellate 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Attempts to 
obtain copies of records from the SSA resulted in a negative 
response.  Specifically, an April 2003 fax transmission 
reveals that after an exhaustive and comprehensive search, no 
medical records were available.  However, it is noted that an 
August 1997 SSA Administrative Law Judge (ALJ) decision is on 
file.  Nothing in the record indicates the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  In fact, in May 2003 he 
responded to the aforementioned April 2003 request for 
information by indicating that all medical records were on 
file and had been submitted to the Board.  

The Board notes that a VA medical examination was requested 
on behalf of the veteran in regard to this case, and the 
attorney criticized the decision not to provide such an 
examination in the June 2006 Brief of Appellant.  However, 
such an examination would only provide evidence as to the 
current symptomatology of the service-connected low back 
disorder, and not the period(s) that are the subject of this 
appeal.  Moreover, to request a medical clinician to make 
findings as to the severity of the service-connected low back 
disorder during the pertinent period(s) would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  Further, the Board finds 
that the existing medical and other evidence already of 
record contain sufficient factual finding to resolve this 
case.  To the extent it is contended that a medical opinion 
should be obtained regarding the severity of the veteran's 
low back based solely upon his reported history, the Court 
has indicated that a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  Even if the Board were to obtain 
such an opinion, the contemporaneous evidence has greater 
probative value than history as reported by the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For these 
reasons, the Board concludes that a medical examination is 
not necessary to resolve this appeal.  See 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case, to include but not limited to: 
service medical records; statements of the veteran and his 
wife; VA outpatient treatment records dated in 1994; and 
private medical records from Pickway Family Physicians, Dr. 
VGB, and Dr. YSL.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran or 
his spouse has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's attorney has contended, to include in the joint 
motion, that the Board discounted the lay statements of the 
veteran and his spouse regarding his symptomatology, and 
citing to caselaw for the proposition that lay evidence in 
the form of statements or testimony from a claimant is 
competent to establish evidence of symptomatology where 
symptoms are capable of lay observation and is competent to 
establish features or symptoms of injury or illness.  With 
respect to these contentions, the Board acknowledges that the 
veteran and his spouse are competent to relate that he has 
experienced and/or reported experiencing back pain during the 
relevant period(s) because this requires only personal 
knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Moreover, the Federal Circuit held in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that 
the lack of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible.  Thus, for 
purposes of analysis, complaints of low back pain may be 
conceded.  As detailed below, such symptomatology warrants at 
least a 10 percent rating for the service-connected low back 
disorder.  

Notwithstanding the foregoing, the Board must also find that 
neither of these individuals are competent to relate that the 
veteran's pain has resulted in specific symptomatology as to 
warrant a higher rating, such as muscle spasm; loss of 
lateral spine motion; positive Goldthwait's sign; 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  Further, while they are competent to relate he 
has had difficulty bending/moving due to his back pain, the 
record does not reflect that they are competent to measure 
the specific range(s) of motion of the spine, or that they 
made an effort to document such range(s).  Simply put, the 
only symptomatology noted in the record which is visible to 
the veteran, his spouse, or other lay individuals, are his 
complaints of pain.  The Board has already conceded that he 
experiences pain, and that such symptomatology warrants at 
least a 10 percent rating.

The Board further notes that, among other things, the 
veteran's attorney contended in the June 2006 Brief of 
Appellant that any insufficiency of evidence, "objective" 
or otherwise, was caused by VA's repeated errors that 
resulted for a long period of time in the failure of VA to 
allow medical examinations of the veteran.  However, the 
Board must base its findings upon the evidence that is 
actually of record.  To the extent the these contentions 
intimate that the purported failure of VA to provide such 
medical examination(s) warrants a presumption in favor of a 
higher rating, there is no legal authority for such a 
presumption.  In fact, such a presumption is inconsistent 
with analogous caselaw.  For example, the Court has held that 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases).  In 
addition, the Board finds it significant that the Court has 
held that a violation in the duty to assist does not 
constitute clear and unmistakable error (CUE).  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Moreover, the Court has 
indicated that an inadequate examination does not constitute 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (An 
error made by a VA doctor who examines a veteran is "not 
administrative error during the adjudication process which 
would require the prior decision to be reversed or 
amended...").

The veteran's attorney also criticized the Board's use of the 
term "objective" medical evidence in the September 2005 
decision, asserting that it was a Board-contrived standard 
for which there was no authority.  In this case, the Board 
notes that when it is referring to "objective medical 
evidence," or more simply "objective evidence," it is 
essentially using these terms in substitution of "competent 
medical evidence" as defined by 38 C.F.R. § 3.159(a)(1).  
Also, in this decision, the term "objective findings" means 
competent medical findings.

Legal Criteria.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

From December 21, 1957, to July 12, 1985, the veteran's 
service-connected low back disorder was rated as 10 percent 
disabling under Diagnostic Codes 5292 and 5295 of the 1945 
Schedule for Rating Disabilities, which became effective 
April 1, 1946. 

Diagnostic Code 5295 directed the rating specialist to rate 
lumbosacral strain by comparison with sacroiliac injury.  

Diagnostic Code 5294 assigned the following ratings for 
sacroiliac injury and weakness: 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent, severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing, or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

In addition to the foregoing, Diagnostic Code 5292 provided 
for ratings for limitation of motion of the lumbar spine as 
follows: 10 percent for slight limitation; 20 percent for 
moderate limitation; and 40 percent for severe limitation.  
See 1945 Schedule for Rating Disabilities, 1957 Loose Leaf 
Edition.

In 1965, the 1945 Rating Schedule was added to Title 38 of 
the Code of Federal Regulations as Part 4 of Chapter I.  See 
29 F.R. 6, 718 (May 22, 1964).  Diagnostic Codes 5295 and 
5292 were codified in 38 C.F.R. § 4.71a.  At that time, 38 
C.F.R. §§ 4.40, 4.45, and 4.59 were also added, which 
provided for rating functional loss, the joints, and painful 
motion, respectively.  38 C.F.R. § Part 4 (1965).  The Board 
would also note that the holding in DeLuca, supra, is not 
applicable during the time period under consideration.

Further, in 1976, the criteria previously provided under 
Diagnostic Code 5294 for sacroiliac injury and weakness, 
delineated above, were moved to Diagnostic Code 5295.  
However, there was no change in the rating criteria 
themselves and Diagnostic Codes 5292 and 5295 have remained 
in effect throughout the appeal periods under consideration.  
38 C.F.R. § 4.71a (1976); 38 C.F.R. § 4.71a (1994).

The Board notes that service connection was established for 
the veteran's low back disorder on the basis of aggravation 
of a pre-existing disability.  In the November 2006 joint 
motion, it was contended that it could not be determined from 
the September 2005 Board decision whether it applied the 
precepts of 38 C.F.R. § 4.22.  That regulation provides that 

In cases involving aggravation by active 
service, the rating will reflect only the 
degree of disability over and above the 
degree existing at the time of entrance 
into the active service, whether the 
particular condition was noted at the 
time of entrance into the active service, 
or it is determined upon the evidence of 
record to have existed at that time.  It 
is necessary therefore, in all cases of 
this character to deduct from the present 
degree of disability the degree, if 
ascertainable, of the disability existing 
at the time of entrance into active 
service, in terms of the rating schedule, 
except that if the disability is total 
(100 percent) no deduction will be made. 
The resulting difference will be recorded 
on the rating sheet.  If the degree of 
disability at the time of entrance into 
the service is not ascertainable in terms 
of the schedule, no deduction will be 
made. 

The Board also acknowledges the Court has held that when it 
is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 
the provisions of 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  In the absence of competent medical 
evidence to the contrary, in the adjudication that follows 
the Board will attribute all of the veteran's low back 
symptomatology as being due to the service-connected 
disability; i.e., all of his symptoms are for consideration 
in assigning his disability rating(s).

I.  December 21, 1957, to July 12, 1985

In the instant case, the Board has thoroughly reviewed all 
the evidence of record for the period from December 21, 1957, 
to July 12, 1985.  As already mentioned, the Board has 
conceded that the veteran experienced back pain throughout 
the period(s) that are the subject of this appeal.  This 
corresponds to the criteria of characteristic pain on motion, 
which warrants a 10 percent rating pursuant to Diagnostic 
Code 5294 under the 1945 Schedule for Rating Disabilities, as 
well as the subsequent 1976 revision of Diagnostic Code 5295.  
Consequently, to determine whether a rating in excess of 10 
percent is warranted for this period, to include as a 
"staged" rating pursuant to Fenderson, supra, the Board 
must review the evidence to see if it was factually 
ascertainable that the veteran met or nearly approximated the 
criteria for a higher rating under the applicable Diagnostic 
Codes.

The veteran's service medical records reveal he reported 
wearing a back brace in September 1955, prior to his active 
duty service.  However, the examiner noted on the January 
1956 Report of Medical History that there was no sequelae, 
and the corresponding enlistment examination was negative for 
a back disability.  Subsequent records from March 1957 
reflect that the veteran complained of low back pain.  In 
pertinent part, the treatment provider noted that physical 
examination was within normal limits except for a prominent 
spinous process at S1 and mild paravertebral muscle spasm low 
in the lumbar region, and a negative neurological examination 
of the lower extremities.  X-rays showed a pars 
interarticularis defect between L5-S1, slight anterior 
subluxation L5-S1, and spondylolysis but no 
spondylolisthesis. 

The veteran was again treated for low back pain in November 
1957, at which time spondylolysis at L4-5 was noted.  
However, physical examination was essentially normal.  
Moreover, the range of back motion was found to be complete 
except that the veteran could not fully flex his back and 
could not touch his toes with extended arms, and could only 
come within approximately six inches of the floor with his 
hands flexing his back.  The December 1957 separation 
examination showed a congenital deformity of the joint, 
spondylolysis of L4-5 without spondylolisthesis.

The Board notes that in an April 1958 statement, the 
veteran's spouse indicated the veteran's back condition was 
the same as upon discharge, but seemed to be progressively 
getting worse.  In June 1959, the veteran indicated that he 
was experiencing pain down his right leg, which hindered his 
ability to work as a cook.  However, no medical treatment 
records appear to be on file prior to April 1984; i.e., there 
is no indication that the veteran sought treatment for his 
low back between his discharge from service in 1957 and 1984.  
Consequently, the only symptomatology shown by the evidence 
of record for that period is painful motion.  

As noted above, the veteran's spouse contended in an April 
1958 statement that the veteran's back condition was the same 
as upon discharge.  However, the Board has already determined 
that her contentions do not constitute competent medical 
evidence, and that the only symptomatology capable of lay 
observation appears to be his conceded painful motion.  
Moreover, even if the Board were to base its evaluation for 
this period on the service medical records, the range of 
motion findings from November 1957 do not indicate more than 
slight limitation of motion.  Although the service medical 
records dated in March 1957 noted mild paravertebral muscle 
spasm low in the lumbar region, his physical examination was 
essentially normal in November 1957 with no findings of 
muscle spasm on extreme forward bending.  These records also 
contain no evidence of loss of lateral spine motion, 
unilateral, in standing position.  In short, these records do 
not indicate that the veteran met or nearly approximated the 
criteria for a rating in excess of 10 percent under the 
applicable Diagnostic Codes.

The Board further notes that X-rays of the lumbar spine 
conducted in April 1984 showed what appeared to be a 
spondylolysis defect in the vertebral arch of L5 that was not 
associated with any significant degree of alteration of the 
posterior alignment.  In addition, the vertebrae above the 
lumbosacral joint level were not remarkable.  

In a July 1985 letter, Dr. YSL noted that the veteran was 
initially seen in April 1984, and that the initial physical 
examination showed some local tenderness at L5-S1.  However, 
there was no paraspinal muscle spasm; i.e., there was no 
evidence of muscle spasm on extreme forward bending.  
Further, flexion was to 45 degrees and extension was full.  
As such, this statement indicates no more than slight 
limitation of motion; it does not indicate at least moderate 
limitation of motion.  Further, neither the physical 
examination findings nor the aforementioned April 1984 X-rays 
contain evidence of loss of lateral spine motion, unilateral, 
in standing position.  No other contemporaneous competent 
medical evidence appears to be of record for the period from 
December 21, 1957, to July 12, 1985.

In view of the foregoing, the Board finds that from December 
21, 1957, to July 12, 1985, there were no distinctive 
period(s) where the symptomatology of the veteran's service-
connected low back disorder met or nearly approximated the 


criteria for a rating in excess of 10 percent under the 
applicable Diagnostic Codes.  Moreover, in making this 
determination the Board acknowledges that he experienced 
painful motion.  However, as detailed above, such 
symptomatology is reflected by the current 10 percent rating.  
There is no competent medical evidence of record for this 
period which reflects that this pain resulted in additional 
functional loss, less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, swelling, deformity, or atrophy of disuse, so 
as to warrant a higher rating pursuant to the provisions of 
38 C.F.R. §§ 4.40, 4.45, or 4.59.

The Board has also considered assigning a higher rating under 
analogous criteria of Diagnostic Code 5289, but there was no 
competent medical evidence of ankylosis of the lumbar spine.  
See Diagnostic Code  5289 of the 1945 Schedule for Rating 
Disabilities.

For these reasons, the Board concludes that it was not 
factually ascertainable that the veteran was entitled to a 
rating in excess of 10 percent prior to July 13, 1985, to 
include a "staged" rating(s) pursuant to Fenderson, supra.  
As such, the preponderance of the evidence is against this 
claim, and it must be denied.

II.  July 13, 1985, to January 27, 1994

With regard to the period from July 13, 1985, to January 27, 
1994, the Board does not find that a rating in excess of 20 
percent is warranted.

The Board acknowledges that private medical records from 
Pickway Family Physicians dated between 1985 and 1987 
indicate the veteran had decreased range of motion, radiating 
low back pain, and muscle spasm.  For example, records dated 
in November 1985 note, in part, that he had decreased range 
of motion of the lumbar spine.  Subsequent records dated in 
December 1985, January 1986, January 1987, and February 1987 
note stiffness/tightness in the low back.  Records from June 
1987 note limited forwarding bending, as well as some 
discomfort on hyperextension and lateral bending.  
Nevertheless, there are no specific range of 


motion findings for the relevant period by which it can be 
factually ascertained that he met or nearly approximated the 
criteria of severe limitation of motion.  Although it is the 
policy of VA to resolve all reasonable doubt in favor of a 
claimant, regulations provide that by reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
As a finding of severe limitation of motion would be based 
upon nothing more than pure speculation, the Board must 
conclude that the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 20 percent for the 
period from July 13, 1987, to January 24, 1994.  

The Board's finding in the preceding paragraph is further 
supported by the fact that VA outpatient treatment records 
dated in March 1994 - shortly after the relevant period - 
contained the following findings with respect to range of 
motion: flexion to 85 degrees; extension to 15 degrees; and 
rotation to 25 degrees.  Such range of motion findings do not 
indicate severe limitation.  

The Board further finds that there is no competent medical 
evidence during the July 13, 1985, to January 27, 1994, 
period which shows listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  For example, there were 
no X-ray findings indicative of osteoarthritic changes, nor 
narrowing or irregularity of the joint space.  Moreover, 
records dated in June 1987 noted that there was no flattening 
of the lumbar lordotic curve.  As such, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5295.  

The Board acknowledged that a February 1987 letter from Dr. 
VGB stated, in part, that the veteran was advised not to 
perform work involving stooping, bending, lifting, or 
prolonged periods of sitting or standing.  However, this 
letter does not detail any symptomatology addressed by the 
schedular criteria.  See Massey, supra; 


Pernorio, supra.  This evidence does go toward whether there 
was marked interference with employment, and will be 
considered in the determination below as to whether an 
extraschedular rating is warranted.

The Board also finds that there was still no competent 
medical evidence of ankylosis so as to warrant consideration 
of an analogous rating pursuant to Diagnostic Code 5289.

For these reasons, the Board finds that from July 13, 1985, 
to January 27, 1994, there were no distinctive period(s) 
where the veteran met or nearly approximated the criteria for 
a rating in excess of 20 percent under the applicable 
Diagnostic Codes.  Although he continued to experience pain 
and resulting functional impairment, the record does not 
contain any competent medical findings which reflect that his 
pain resulted in additional functional impairment so as to 
warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, or 
4.59.  Therefore, the preponderance of the evidence is 
against his claim for a higher rating during this period, to 
include a "staged" rating(s) pursuant to Fenderson, supra.


III.  Extraschedular Rating

Effective February 21, 1961, the criteria for assignment of 
an extraschedular evaluation in exceptional cases was 
codified at 38 C.F.R. § 3.321(b)(1).  That regulation 
provides that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

In this case, the RO considered assignment of an 
extraschedular evaluation in the November 2003 SOC, but 
concluded that no such rating was warranted.  For the reasons 
detailed below, the Board concurs with the RO's 
determination.

The Board notes that the July 1985 letter from Dr. YSL noted 
that he had a copy of a discharge summary from the Berger 
Hospital, and indicated it was dated in 1984/1985.  However, 
no such hospitalization report appears to be of record.  Even 
if the Board were to assume he was hospitalized during that 
time, there is no evidence of any subsequent hospitalization 
until February 1996, when he underwent a lumbar laminectomy.  
In short, the record indicates no more than 2 episodes of 
hospitalization over many years, the second of which was 
actually outside of the time period which is the subject of 
this appeal.  Consequently, the Board concludes that the 
service-connected low back disorder did not result in 
frequent hospitalization during the relevant period.

In regard to the issue of whether there was marked 
interference with employment, the Board reiterates that the 
February 1987 letter from Dr. VGB stated, in part, that the 
veteran was advised not to perform work involving stooping, 
bending, lifting, or prolonged periods of sitting or 
standing.  However, the other evidence of record indicates 
that the veteran was actually gainfully employed during the 
relevant period.  For example, records dated in January 1986 
note that he had apparently been doing work, carrying water 
for horses.  Subsequent records from November 1986 indicate 
that he was involved in a work-related accident, in that he 
had an automobile accident while pulling a horse trailer.  
Additional records from November 1987 note that he was turned 
down for Social Security.

The Board further notes that in a June 1998 statement, and a 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) the veteran indicated 
that he had been gainfully employed until his February 1996 
back surgery.  In fact, he reported having worked as a chef 
on the VA Form 21-8940 from at least April 1993 to February 
1996.  This finding is also supported by the August 1997 SSA 
ALJ decision, which found, in pertinent part, he had not 
engaged in any substantially gainful activity since February 
1996.

Inasmuch as the record indicates the veteran had 
substantially gainful employment or was able to engage in 
such during the relevant period(s), the Board finds that the 


evidence does not reflect he had marked interference with 
employment so as to render impractical the application of the 
regular schedular standards.  (Emphasis added).  Although the 
Board does not dispute he experienced impairment due to his 
service-connected low back disorder, this appears to be 
adequately reflected by the current schedular ratings of 10 
and 20 percent.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also 1945 Rating Schedule, General 
Policy in Rating Disability, Par. 1 (Generally, it may be 
said that the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations, or illness, proportionate to the severity 
of the several grades.)  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
extraschedular rating for the veteran's service-connected low 
back disorder.

IV.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in reaching these decisions 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, these claims must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from 
December 21, 1957, to July 12, 1985, is denied.

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from July 
13, 1985, to January 27, 1994, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


